In an action to recover damages for dental malpractice, the appeal is from an order of the Supreme Court, Westchester County (Donovan J.), entered December 6, 2004, which granted the plaintiffs motion, in effect, for leave to file a supplemental summons and amended complaint, nunc pro tunc, adding Anthony Green and Evan Chavitz as defendants to the action.
Ordered that the appeal by the defendant Steven F. Bogart is dismissed, as that appellant is not aggrieved by the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
Under the circumstances of this case, the Supreme Court properly found that the appellants Anthony Green and Evan Chavitz, waived their objection to being joined in the action without prior leave of court (see Tarallo v Gottesman, 204 AD2d 303 [1994]; Santopolo v Turner Constr. Co., 181 AD2d 429 [1992]; Gross v BFH Co., 151 AD2d 452 [1989]). Florio, J.P., Luciano, Skelos and Lifson, JJ., concur.